*675Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County (Grosso, J.), imposed March 15, 2005, upon his conviction of criminal sale of a controlled substance in the third degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment of four and one-half to nine years.
Ordered that the sentence is affirmed.
The defendant was sentenced on March 15, 2005 for an offense that he committed on June 16, 2004. The Drug Law Reform Act of 2004 (L 2004, ch 738), while ameliorative in nature, expressly stated that the new sentencing structure it created for drug offenses “shall apply to crimes committed on or after the effective date” of the relevant sections of the statute, that effective date being January 13, 2005 (L 2004, ch 738, § 41 [d-1]). Accordingly, although the defendant was sentenced after the new sentencing provisions took effect, the Supreme Court properly sentenced him under the law in effect at the time of his offense (see People v Torres, 26 AD3d 398 [2006]; People v Goode, 25 AD3d 723 [2006]; People v Nelson, 21 AD3d 861 [2005], lv denied 6 NY3d 757 [2005]; see also People v Festo, 96 AD2d 765 [1983], affd 60 NY2d 809 [1983]; cf. People v Behlog, 74 NY2d 237 [1989]). Prudenti, P.J., Florio, Goldstein and Lunn, JJ., concur.